DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
With regard to the arguments that the art of record does not teach the mirror limitations and the spatial overlap of the refracting and sample slice portions, the examiner respectfully disagrees.
With regard to the mirror limitations, two reflective surfaces is claimed; D1's mirrors are angled in the absence of an explicit special definition and there are 2 mirrors, which reads on the limitations of refracting the light beam, and D2 teaches a mirror with 2 reflective surfaces (fig. 2, 20b)
With regard to the overlapping sample slice portions, this is taught by step 708 of figure 7.
Therefore the rejection is believed to be proper and has been repeated below to include the new amendments.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 20140099659) hereto after known as D1.

With regard to claim 23, D1 teaches a method single plane illumination microscopy (SPIM), in at least figure 3), the method comprising: providing an angle mirror (140) comprising at least a first and a second reflective surface ([0095]); one or mirrors), or providing a refractive optical component comprising at least a first and a second refractor surface for shaping the focus of a light sheet (102 or 104), and superposing ([0049]), using the angle mirror or the refractive optical component, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20140099659) hereto after known as D1, and further in view of Dewitt (US 8238042) hereto after known as D2.

With regard to claim 1, D1 teaches a method for illuminating a sample slice using a light beam or a light sheet during single plane illumination microscopy (SPIM), (in at least figure 3), the method comprising: deflecting the light beam or light sheet by an angle mirror having at least a first and a second reflective surface ([0095]; scanner 140), 
However D1 fails to expressly disclose wherein the angle mirror has two reflective surfaces; refracting the light beam or light sheet by a refractive optical component comprising at least a first and a second refractor surface, the first refractor surface refracting a first portion of the light beam or light sheet and second refractor surface refracting a second portion of the light beam or light sheet, whereby the first portion of the light beam or light sheet and the second portion of the light beam or light sheet spatially overlap one another after the refracting.
In a related endeavor, D2 teaches a reflexicon system (in at least figures 2 and 3), wherein the mirror has two reflective surfaces (20b); refracting the light beam (200) or light sheet by a refractive optical component comprising at least a first (20B) and a second refractor surface (10B), the first refractor surface refracting a first portion of the light beam or light sheet and second refractor surface refracting a second portion of the light beam or light sheet, whereby the first portion of the light beam or light sheet and the second portion of the light beam or light sheet spatially overlap one another after the refracting (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the 

	With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least figure 5A, wherein the deflecting is performed, and wherein: a. the light sheet propagates along a light sheet plane and a line of contact between the first and the second reflective surface is arranged in the light sheet plane (light sheet 102 leaves hits mirrors 140), and/or b. the light sheet propagates along a light sheet plane and the first portion of the light sheet that impinges on the first reflective surface and the second portion of the light sheet that impinges on the second reflective surface run on different sides of the light sheet plane immediately before the first and second portions of the light sheet impinge on the angle mirror (fig. 2, light sheets 102 and 104 impinge on different sides of the plane onto the mirrors at 140).

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, (in at least [0091]), wherein the deflecting is performed, and wherein the light sheet is guided through an illumination objective before the light sheet impinges on the angle mirror (figure 3, 140).



With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0095], wherein the deflecting is performed, and wherein: a. the reflective surfaces are flat, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) b. the reflective surfaces are curved, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) c. the reflective surfaces are formed as concave cylindrical mirrors, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) d. the reflective surfaces are formed as surfaces of a cylindrical portion, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) or e. the reflective surfaces are formed as surfaces of a cylindrical portion having cylinder axes that are parallel to one another (mirrors made of multiple micro mirrors that can be oriented to be flat or curved).
With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0095], wherein the deflecting is performed, and wherein: a. the first and the second reflective surface are at an angle to 

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0095], wherein the deflecting is performed, and wherein the angle mirror comprises at least one additional reflective surface that reflects a portion of the light sheet that, after being deflected (The optical scanner device 140 can be formed by one or more moveable mirrors), interferes with the portions of the light sheet that are reflected by the first and the second reflective surface ([0064] overlap).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 fails to expressly disclose wherein the refracting is performed.
In a related endeavor, D2 teaches a reflexicon system (in at least figures 2 and 3), wherein the refracting is performed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the option of using refraction of D2 for the purpose of similarly using a light sheet to scan an object.

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a method of multi-view light sheet microscopy, (in at least [0163]), comprising examining a slice of the sample which is illuminated.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 9, wherein D1 further teaches a method of multi-view light sheet microscopy, wherein: a. the illumination takes place such that the light sheet that illuminates the slice of the sample is oriented perpendicularly to an optical axis of a detection objective ([0011]), b. the illumination takes place such that the light sheet that illuminates the slice of the sample impinges on the sample at an angle to an optical axis of a detection objective that is not zero degrees ([0065]; right angle), and/or c. the light sheet is focused by an illumination objective (fig. 4, elements 150, 143, 114 and 118) and detection light emanating from the slice of the sample passes through a detection objective, the optical axes of the illumination objective and of the detection objective being coaxial or parallel to one another ([0015], [0163]).

With regard to claim 11, D1 teaches an illumination arrangement for a single plane illumination microscopy (SPIM) microscope, (in at least figure 3), the illumination arrangement comprising: a light sheet generation device configured to generate a light sheet (122), and one of: an angle mirror (140) comprising at least a first ([0095]; one or 
However D1 fails to expressly disclose a refractive optical component, having at least a first and a second refractor surface, the first refractor surface refracting a first portion of the light sheet and the second refractor surface refracting a second portion of the light sheet such that the first portion of the light sheet and the second portion of the light spatially overlap one another after being refracted.
In a related endeavor, D2 teaches a reflexicon system, (in at least figure 2 and 3), having a refractive optical component, having at least a first (20B) and a second refractor surface (10B), the first refractor surface refracting a first portion of the light sheet (left) and the second refractor surface (right) refracting a second portion of the light sheet such that the first portion of the light sheet and the second portion of the light spatially overlap one another after being refracted (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the option of using refraction of D2 for the purpose of similarly using a light sheet to scan an object.



With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, (in at least figure 3), comprising the angle mirror (140), wherein the illumination arrangement comprises an illumination objective (143) through which the light sheet passes before impinging on the angle mirror.

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least figure 3, wherein the 

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, comprising the angle mirror, wherein: a. the reflective surfaces are flat, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) b. the reflective surfaces are curved, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) c. the reflective surfaces are formed as concave cylindrical mirrors, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) d. the reflective surfaces are formed as surfaces of a cylindrical portion, (mirrors made of multiple micro mirrors that can be oriented to be flat or curved) or e. the reflective surfaces are formed as surfaces of a cylindrical portion having cylinder axes that are parallel to one another ([0015]).

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0108], comprising the angle mirror, where in the angle mirror is made of stainless steel or of medical-grade stainless steel.



With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0095], comprising the angle mirror, wherein: a. the first and the second reflective surface are at an angle to one another, at least in a contact region, in a range of from 175.0 degrees to 179.999 degrees, and/or b. reflective surfaces that are touching are at an angle to one another, at least in a contact region, in a range of from 175.0 degrees to 179.999 degrees (can be formed by one or more moveable mirrors; be it flat or curved).

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 fails to expressly disclose wherein the refracting is performed.
In a related endeavor, D2 teaches a reflexicon system (in at least figures 2 and 3), wherein the refracting is performed.


With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0012], a microscope comprising the illumination arrangement recited in claim 11.

With regard to claim 21, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 20, wherein D1 further teaches a method of multi-view light sheet microscopy, in at least [0163], wherein: a. the illumination arrangement is configured to illuminate a sample such that the light sheet that illuminates a slice of the sample is perpendicular ([0016]) to the optical axis of a detection objective, b. the illumination arrangement is configured to illuminate a sample such that the light sheet that illuminates a slice of the sample impinges on the sample at an angle to the optical axis of the detection objective that is not zero degrees ([0065]; right angle), and/or c. an illumination objective (fig. 4, elements 150, 143, 114 and 118) is configured to focus the light sheet and the illumination arrangement is configured such that detection light emanating from the sample slice passes through a detection objective, the optical axes of the illumination objective and of the detection objective being coaxial or parallel to one another ([0015], [0163]).

With regard to claim 22, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 20, wherein D1 further teaches a method of multi-view light sheet microscopy, wherein the microscope contains a scanning microscope ([0025]) and/or a confocal scanning microscope ([0020]) and/or is formed from a scanning microscope and/or a confocal scanning microscope.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872